           Case 1:19-cv-10463-DJC Document 5 Filed 03/20/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ILYA LIVIZ, et al.,                       )
                                           )
            Plaintiffs,                    )
                                           )
            v.                             )     Civil Action No. 19-10463-DJC
                                           )
DONALD JOHN TRUMP, et al.,                )
                                           )
            Defendants.                   )
__________________________________________)


                                MEMORANDUM AND ORDER

CASPER, J.                                                                      March 20, 2019


       For the reasons set forth below, the Court allows Plaintiff’s motion for leave to proceed in

forma pauperis, denies Plaintiff’s emergency motion and dismisses the complaint pursuant to Fed.

R. Civ. P. 12(h)(3) for lack of subject matter jurisdiction.

I.     Background

       Ilya Liviz, proceeding pro se and on behalf of his minor son, commenced this action against

(1) Donald John Trump, “in his official capacity as 45th President of the United States of America”

and (2) a Defendant identified in the case caption as John Doe. D. 1. With his complaint, Plaintiff

filed a motion to proceed in forma pauperis. D. 2. He also filed an emergency motion for a

temporary restraining order and a preliminary injunction. D. 2.

       Plaintiff's complaint consists primarily of a recounting of events surrounding Plaintiff's

efforts to litigate issues related to the custody of his minor son as well as his unsuccessful efforts

to secure assistance from the United States Department of Justice.       Plaintiff brings this action

pursuant to 18 U.S.C. §§ 241, 242, 245. D. 1, at ¶ II (2). Plaintiff acknowledges that as a private
           Case 1:19-cv-10463-DJC Document 5 Filed 03/20/19 Page 2 of 3



citizen, he “does not have a private right to bring an action against state actors pursuant to criminal

statutes.” Id. Plaintiff states that “this is an application, verified by oath under pains and penalty

of perjury, for appointment of U.S. Prosecutor to follow through with the criminal complaint.”

Id. at ¶ II (3) (emphasis in original).

II.     Discussion

        Plaintiff cites no statutory authority nor any other basis to support the Court's power to

order the defendant to appoint, or for this Court to appoint, a special prosecutor in this case.

        As recognized by Plaintiff, the federal criminal statutes referenced in the complaint do not

confer a private right of action. Thus, Plaintiff does not have standing to bring a criminal action in

federal court because no statute authorizes him to do so. Kennan v. McGrath, 328 F.2d 610, 611

(1st Cir. 1964) (per curiam); accord Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989)(per

curiam)(stating that only the United States as prosecutor can bring a complaint under 18 U.S.C. §§

241-242); Stone v. Warfield, 184 F.R.D. 553, 555 (D. Md. 1999) (stating that individual citizens

have no private right of action to institute federal criminal prosecutions); 28 U.S.C. § 516 (conduct

of litigation in which the United States is a party is reserved to officers of the Department of

Justice, under the direction of the Attorney General).

        In accordance with the foregoing, this action is hereby DISMISSED pursuant to Fed. R.

Civ. P. 12(h)(3) for lack of subject matter jurisdiction.

III.    Conclusion

        For the foregoing reasons, the Court rules as follows:

        A. The Court grants Plaintiff’s motion to proceed in forma pauperis, D. 2;

        B. The Court denies Plaintiff’s emergency motion, D. 3; and




                                                  2
      Case 1:19-cv-10463-DJC Document 5 Filed 03/20/19 Page 3 of 3




    C. This civil action is hereby DISMISSED pursuant to Fed. R. Civ. P. 12(h)(3).

SO ORDERED.
                                               /s/ Denise J. Casper
                                               Denise J. Casper
                                               United States District Judge




                                           3
